DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 July 2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
s.	Regarding claim 8, it does not appear to be clear whether claim 8 is a dependent claim of claim 1 or not. It is required for the applicant to clarify this issue.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2017/0124409 A1) in view of Cho et al. (US 2014/0193071), and further in view of Gargi et al. (US 8,001,062 B1).
a.	Regarding claim 1, Choi discloses an image processing apparatus comprising:
a memory (Choi discloses that “A cache 406, a Read Only Memory ("ROM") 408, a Random Access Memory ("RAM") 410” at Fig. 4 and ¶0059); 
an input/output device (Choi discloses input/output adapter at Fig. 4-420 and ¶0059); and 
a processor communicatively coupled to the memory and the input/output device, wherein the processor (Choi discloses CPU at Fig. 4-404 and ¶0059) is configured to:
perform convolution computation on an input image based on a captured image obtained by capturing the image with a camera (Choi discloses “[a] first user input device 452, a second user input device 454, and a third user input device 456” at Fig. 4 and ¶0062), and that detects an object (Choi discloses that “an image is received. In some embodiments, regions of interest (ROIs), such as small, medium and/or large ROIs, within the image may be received” at Fig. 5-502 and ¶0066), 
perform feature map validation validating likelihood that the input image contains the object on a basis of a feature map obtained by the convolution computation (Choi discloses that 
the feature map is configured with a plurality of blocks (Choi discloses convolution feature maps at Fig. 3 and ¶0057), and 
the processor determines whether or not each of the plurality of blocks configuring each of the feature maps indicates features of the object, and performs the feature map validation on a basis of placement of blocks determined to indicate the features of the object in the feature map and blocks determined not to indicate the features of the object in the feature map (Choi discloses that “the SDP generates three branches after conv3, conv4 and conv5. Each branch includes an ROI pooling layer 306 and ROI pooling features 307 connected to two successive FC layers 308 for calculating class scores 310 and bounding box regressors 312. The fine-tuning process starts from a pre-trained network. During fine-tuning, input object proposals are first distributed into three groups based on their height and then fed into corresponding ROI pooling layer to pool convolutional features from different feature maps. Gradients are back-propagated from three branches to update corresponding FC layers and convolutional filters. By explicitly enforcing neurons to learn for different scales of objects, the convolutional layers 203 are able to detect small objects at an early stage and effectively improve the detection accuracy on small objects compared to conventional methods” at Fig. 3 and ¶0057).
However, Choi does not disclose perform time series validation validating in time series a result of the feature map; correct a detection result about the object, the detection result being output by input/output device, on a basis of a result of the time validation.
Cho discloses perform time series validation validating in time series a result of the feature map (Cho discloses that “The signature verification program senses that the input of the handwritten signature starts when Z becomes zero or lower (timing t1) first after the acquisition of time-series data (X, Y, Z) starts. After that, the signature verification program determines that the input of the handwritten signature is completed when a time period during (Z>0) which the 
Before the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the verification of time-series of Cho to Choi’s SDP.
The suggestion/motivation would have been to provide “a verification process of identifying or recognizing … with efficiency” (Cho; ¶0005).
However, the combination of Cho and Choi does not disclose correct a detection result about the object, the detection result being output by input/output device, when a result of the time validation does not satisfy a predetermined condition.
Gargi discloses correct a detection result about the object, the detection result being output by input/output device, when a result of the time validation does not satisfy a predetermined condition (Gargi discloses that “The Time Series Event Classification Module 610 determines labels for time series events stored in the Time Series Event Database 111. The Time Series Event Classification Module 610 selects a set of unlabelled time series events from the Time Series Event Database 111 for classification based on the Event Type 204 of the time series events. The Time Series Event Module 610 applies an Ensemble classifier 398 or Conventional Classifier to the Time Series Features 211 and Multi-Scale Features 311 associated with the unlabelled time series event data to generate classification score(s) which indicate the likelihood that an unlabelled time series event is of one or more Classes 206 of time series events. The Time Series Event Classification Module 610 determines that a time series event is to be labeled with a Class 206 based on the classification score exceeding a specified likelihood value. For example, the Time Series Classification Module may determine a time 
Before the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the time series event classification module of Gargi to the combination.
The suggestion/motivation would have been to “use of scale space decomposition models to learn features with high discriminative value for classifying time series and other multi-dimensional data” (Gargi; col. 1, lines 5-14).
b.	Regarding claim 2, the combination applied in claim 1 discloses wherein
the processor performs the convolution computation on the input image a plurality of times (Choi discloses that “[f]or each convolutional layer 103a-c, features 105a-c are extracted and a corresponding rejection classifier 108 is applied to obtain classification scores” at Fig. 2-105b and ¶0043), and
the processor performs the feature map validation on each of a plurality of the feature maps obtained by the convolution computation performed the plurality of times (Choi discloses that “the SDP generates three branches after conv3, conv4 and conv5. Each branch includes an ROI pooling layer 306 and ROI pooling features 307 connected to two successive FC layers 308 for calculating class scores 310 and bounding box regressors 312. The fine-tuning process starts from a pre-trained network. During fine-tuning, input object proposals are first distributed into three groups based on their height and then fed into corresponding ROI pooling layer to pool convolutional features from different feature maps. Gradients are back-propagated from three branches to update corresponding FC layers and convolutional filters. By explicitly enforcing neurons to learn for different scales of objects, the convolutional layers 203 are able to detect small objects at an early stage and effectively improve the detection accuracy on small objects compared to conventional methods” at Fig. 3 and ¶0057).

the processor performs the feature map validation on a basis of a comparison result of comparison of the placement with a placement pattern stored in advance (Choi discloses that “FC layers 308 to enforce convolutional features 305 to learn scale-specific patterns during fine-tuning” at Fig. 3-308 and ¶0055).
d.	Regarding claim 9, claim 9 is analogous and correspond to claim 1. See rejection of claim 1 for further explanation.
e.	Regarding claim 11, the combination applied in claim 1 discloses wherein the predetermined condition is that a predetermined result of the feature map validation continues a predetermined number of times consecutively in a time series (Cho discloses that “The signature verification program senses that the input of the handwritten signature starts when Z becomes zero or lower (timing t1) first after the acquisition of time-series data (X, Y, Z) starts. After that, the signature verification program determines that the input of the handwritten signature is completed when a time period during (Z>0) which the stylus 10 lifts off exceeds a threshold value T. Sensing the completion of the input of the handwritten signature, the signature verification program determines time-series data (X, Y, Z) obtained during a time period of Ta elapsed after the point in time when the final actual stroke is completed (timing t2), as effective air stroke data immediately after the final actual stroke” at Fig. 8 and ¶0070).
f.	Regarding claim 12, claim 12 is analogous and correspond to claim 11. See rejection of claim 11 for further explanation.

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2017/0124409 A1) in view of Cho et al. (US 2014/0193071), and further in view of Gargi et al. (US 8,001,062 B1) and You et al. (US 2014/0086477 A1).
a.	Regarding claim 5, the combination applied in claim 1 discloses all the previous claim limitations except the ones specified in claim 5. 

the object is an other vehicle present around the own vehicle (You discloses a binocular camera at ¶0053).
Before the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize binocular camera of You to the combination.
The suggestion/motivation would have been to “detect the drivable region based on the density of the active points within the detection window, according to the U-disparity map obtained from the disparity map; therefore, they have high anti-noise robustness and reliability” (You; ¶0018).
b.	Regarding claim 6, the combination applied in claim 5 discloses wherein the processor is further configured to
set a direction in which the object is to be preferentially sensed on a basis of a driving state of the own vehicle (Choi discloses that “the SDP generates three branches after conv3, conv4 and conv5. Each branch includes an ROI pooling layer 306 and ROI pooling features 307 connected to two successive FC layers 308 for calculating class scores 310 and bounding box regressors 312. The fine-tuning process starts from a pre-trained network. During fine-tuning, input object proposals are first distributed into three groups based on their height and then fed into corresponding ROI pooling layer to pool convolutional features from different feature maps. Gradients are back-propagated from three branches to update corresponding FC layers and convolutional filters. By explicitly enforcing neurons to learn for different scales of objects, the convolutional layers 203 are able to detect small objects at an early stage and effectively improve the detection accuracy on small objects compared to conventional methods” at Fig. 3 and ¶0057), wherein 

determine the placement pattern for use in the comparison, on a basis of the direction set (Choi discloses that “the SDP generates three branches after conv3, conv4 and conv5. Each branch includes an ROI pooling layer 306 and ROI pooling features 307 connected to two successive FC layers 308 for calculating class scores 310 and bounding box regressors 312. The fine-tuning process starts from a pre-trained network. During fine-tuning, input object proposals are first distributed into three groups based on their height and then fed into corresponding ROI pooling layer to pool convolutional features from different feature maps. Gradients are back-propagated from three branches to update corresponding FC layers and convolutional filters. By explicitly enforcing neurons to learn for different scales of objects, the convolutional layers 203 are able to detect small objects at an early stage and effectively improve the detection accuracy on small objects compared to conventional methods” at Fig. 3 and ¶0057).

the object is an other vehicle present around the own vehicle (You discloses a binocular camera at ¶0053).
d.	Regarding claim 8, the combination applied in claim 5 discloses an external environment recognition apparatus comprising:
the image processing apparatus according to claim 5, wherein
the external environment recognition apparatus outputs at least one of a warning signal for warning a driver of the own vehicle and a vehicle control signal for controlling an operation of the own vehicle, on a basis of a corrected sensing result about the other vehicle, the corrected detection result being corrected by the detection result correction section (You discloses that “an output apparatus 293 for outputting the result obtained by implementing the detected drivable region to the outside, such as a screen, a printer, a communication network and a remote output device connected thereto, etc” at ¶0096).

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W LEE whose telephone number is (571)272-9554.  The examiner can normally be reached on Mon-Fri 8:00AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY MAUNG can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN W LEE/Primary Examiner, Art Unit 2664